Broyles, C. J.
1. In the light of the entire charge of the court and the facts of the case as disclosed by the record, the alleged errors of omission and commission in the charge do not require another hearing of the case.
2. While the evidence relied upon by the State for a conviction of the offense charged was wholly circumstantial, this court can not hold, as a matter of law, that it was insufficient to authorize the jury to find that it excluded every reasonable hypothesis save that of the defendant’s guilt; and the court having correctly instructed the jury upon the law of circumstantial evidence, and the finding of the jury having been approved by the trial court, and no reversible error of law appearing, this court is without authority to interfere. This case is distinguished by its particular facts from those cited in the brief of counsel for the plaintiff in error.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.